Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant’s election of claims 1-29 in the reply filed on 12/03/2020 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse and is made final.

Response to Amendment
The amendment filed on 12/03/2020 has been entered. Claims 1-20, 22-29, 32-37 are pending. Claims 21, and 30-31 are cancelled. Applicant’s amendment to the claims have overcome objections and 112 rejections previously set forth in the Non-Final Office Action notified on 09/03/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 11, 13-15, is/are rejected under 35 U.S.C. 102 as being anticipated by Brooks (US 20190208143).
Regarding claim 1, Brooks discloses a surgical instrument (Borescopes, such as laparoscopes and endoscopes, configured to provide for image reorientation are provided. Abstract; FIG. 1, reproduced below for convenience), comprising: 
a proximal handle (handle 110); 
a shaft (tube 120) extending from the handle and having a distally-mounted visualization device (imaging assembly 224; FIG. 2; Para [0042]); 
a knob (Dial/grip 790; FIG. 8, reproduced below) configured to rotate relative to the handle about a rotation axis to move the visualization device (Para [0061]); and 
a rotation stop (The worm gear 780 or other rotational coupling element is configured to rotationally couple the tube/shaft 720 to handle 710 so as to limit the degree to which such rotation may take place in either direction; Para [0060]) that limits rotation of the knob relative to the handle to a range greater than 360 degrees (According to para [0059], the rotation of the handle is limited to a predetermined amount. FIG.8 shows this limitation can be more than a full rotation (i.e., more than 360 degree).)

    PNG
    media_image1.png
    743
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    757
    482
    media_image2.png
    Greyscale

Regarding claims 2, Brooks discloses a sensor configured to detect a rotational position of the knob (Sensor 770, which may comprise a potentiometer. Para [0061]) and to correct an electronic display of images captured by the visualization device based on the detected position (Following digital rotation and processing of the image stream, the stream may be delivered to, for example, a display 960. FIG. 9; Para [0069]).
Regarding claim 11, Brooks discloses an elongate member (wire 332; FIG. 3) that crosses a rotation plane defined between the knob and the handle (Note a plane of rotation of the tube 720 in FIG. 7 which is normal to the plane of the paper/screen. Note elongate members inside the 
Regarding claim 13, Brooks discloses wherein the elongate member comprises an electrical conductor (wire 332; FIGS. 3, 7) and wherein the first end of the elongate member is coupled to a controller disposed proximal to the rotation plane and the second end of the elongate member is coupled to the visualization device (imaging assembly 324; FIGS. 3,7; Para [0043]). 
Regarding claim 14, Brooks discloses wherein the elongate member extends through a throughhole of the rotation stop (wires 332 extend through the through hole. FIG. 8).
Regarding claim 15, Brooks discloses wherein the throughhole (Note a through hole in rotational coupling element 780; FIG. 8) is formed in a threaded shaft (As seen in FIG. 8) of the rotation stop.

Claims 16-17, 26, 33-36 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Shelton (US 20190125320 A1).
Regarding claim 16, Shelton discloses a rotation stop device (device assembly for end effector shown in FIG. 21, reproduced below), comprising: 
a first component (drive screw 6130; FIG. 21; para [0252]);
a second component (jaw assembly 7100) the second component being configured to rotate relative to the first component about a rotation axis (drive screw 6130 is rotated relative to  jaw assembly 7100; FIG. 21; Para [0252]); 

a throughhole (drive screw 6130 has a hole; FIG. 21) that extends through the first component and the shaft (FIG. 21); and 
a nut having (drive nut 7150; Para [0252]) an opening in which the shaft is received (threaded end 6160 is received in the opening of drive nut 7150), the nut being non-rotatably coupled to the second component (The drive nut 7150 is constrained from rotating with the drive screw 6130 and, as a result, the drive nut 7150 is translated when the drive screw 6130 is rotated. FIG. 21; Para [0252]); 
wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis (The drive screw 6130 is rotated in a first direction to displace the drive nut 7150 proximally and in a second, or opposite, direction to displace the drive nut 7150 distally. Movement of the drive nut 7150 is limited in range along the axis to close and open the jaw assembly 7100).  

    PNG
    media_image3.png
    631
    712
    media_image3.png
    Greyscale

Regarding claim 17, Shelton discloses wherein the first and second rotation limits limit rotation of the first component relative to the second component about the rotation axis to a range greater than 360 degrees (Number of threads in end 6160 are more than 1).
Regarding claim 26, Shelton discloses wherein the nut includes an inner thread mated to an outer thread of the shaft (FIG. 21, drive nut 7150 has thread to fit with the threaded end 6160). 
Regarding claim 33, Shelton disclose a rotation stop device (device assembly for end effector shown in FIG. 21), comprising: 
a first component (drive screw 6130; FIG. 21; para [0252]); 
a second component (jaw assembly 7100), the second component being configured to rotate relative to the first component about a rotation axis (drive screw 6130 is rotated relative to  jaw assembly 7100; FIG. 21; Para [0252]); 

a nut (drive nut 7150; Para [0252]) having an opening in which the shaft is received, the nut being non-rotatably coupled to the second component (FIG. 21; The drive nut 7150 is constrained from rotating with the drive screw 6130 and, as a result, the drive nut 7150 is translated when the drive screw 6130 is rotated. FIG. 21; Para [0252]), wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis (The drive screw 6130 is rotated in a first direction to displace the drive nut 7150 proximally and in a second, or opposite, direction to displace the drive nut 7150 distally. Movement of the drive nut 7150 is limited in range along axis to close and open the jaw assembly 7100), wherein the first and second rotation limits limit rotation of the first component relative to the second component about the rotation axis to a range greater than 360 degrees and less than or equal to about 720 degrees (As can be seen in FIG. 21, there are about 2 full threads in 6160 which means the rotation is limited to about 720 degree or less.).
Regarding claim 34 Shelton discloses a wire positioned in the throughhole (drive shaft 1630 comprises an aperture, or hollow core, extending therethrough through which wires and/or electrical circuits can extend.).
Regarding claim 35 Shelton discloses rotation stop device (device assembly for end effector shown in FIG. 21), comprising: 
a first component (drive screw 6130; FIG. 21; para [0252]); 

a retention feature (shaft portion 7200) extending from the second component and into at least a portion of the first component beyond a face of the first component to maintain an axial position of the first component relative to the second component (shaft portion 7200 is connected to jaw assembly 7100 to retain parts – 6130, 7150; FIG. 21); 
a shaft (threaded end 6160 including a proximal portion of 6130) extending from the first component along the rotation axis (FIG. 21); and 
a nut (drive nut 7150; Para [0252]) having an opening in which the shaft is received, the nut being non-rotatably coupled to the second component (The drive nut 7150 is constrained from rotating with the drive screw 6130 and, as a result, the drive nut 7150 is translated when the drive screw 6130 is rotated. FIG. 21; Para [0252]), wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis (The drive screw 6130 is rotated in a first direction to displace the drive nut 7150 proximally and in a second, or opposite, direction to displace the drive nut 7150 distally. Movement of the drive nut 7150 is limited in range along axis to close and open the jaw assembly 7100).
Regarding claim 36, Shelton discloses a throughhole (drive screw 6130 has a hole; FIG. 21) that extends through the first component and the shaft (FIG. 21).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks.
Regarding claim 32, Brooks discloses wherein the rotation stop limits rotation of the knob relative to the handle to a range near 360 or more (FIG. 8, discussed above in reference to claim 1). Brooks does not specifically disclose wherein the rotation stop limits rotation of the knob relative to the handle to a range equal to about 720 degree. However, changing range of rotation from 360 to 720 is an obvious improvement for user convenience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks and change the range of rotation from 360 to 720 by adding one more thread in Brooks’ device (FIG. 8) so that the instrument would have added functionality in imaging and surgery.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton.
Regarding claim 37, Shelton does not expressly disclose wherein the retention features comprise one or more spring tabs. However, in another configuration - FIG. 22, Shelton teaches use of a spring (spring 4670) for actuation of an end effector (Para [0304]).

.

Claims 3-6, 7, 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Avny.
Regarding claim 3, Brooks does not expressly disclose wherein the rotation stop includes a threaded shaft mated to a threaded nut, the threaded shaft being configured to rotate with the knob and the nut being non-rotatably captured by the handle. Avny teaches wherein the rotation stop (Arrangement of FIG. 1) includes a threaded shaft (shaft 16 with thread 32) mated to a threaded nut (FIG. 1, nut 40 has thread to fit with thread 32), the threaded shaft being configured to rotate with the knob (shaft 18; FIG. 1) and the nut being non-rotatably captured by the handle (Follower nut 40 is provided within the cylindrical shaft 12 and around the second shaft 16; Col. 3, lines 37-45; A slot 44 extends axially on the interior of the shaft 12 as a result axial motion of the nut 40 relative to the cylindrical shaft 12 is allowed while relative rotation is prevented. Col. 2, lines 37-45; flange 42; FIG.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks to include the rotation limitation shaft as taught by Avny so that the range of the rotation of the shaft could be increased as taught by Avny to several rotations.
Regarding claim 4, Brooks discloses a potentiometer having a shaft coupled to or formed integrally with the threaded shaft (Sensor 770, which may comprise a potentiometer. Para [0061]).

and a nut having an opening (nut 40; FIG. 1) in which the threaded shaft is received, the nut being non-rotatably coupled to the handle (Follower nut 40 is provided within the cylindrical shaft 12 and around the second shaft 16; Col. 3, lines 37-45; A slot 44 extends axially on the interior of the shaft 12 as a result axial motion of the nut 40 relative to the cylindrical shaft 12 is allowed while relative rotation is prevented. Flange 42; Col. 2, lines 37-45); 
wherein the nut travels along the threaded shaft between first and second rotation limits (nut 40 moves along the slot 44; FIG. 1) to limit rotation of the knob relative to the handle about the rotation axis (slot 44 extending axially on the interior of the shaft 12 provides limitation for the rotation of the shaft 16; col. 3, lines 4-12).

Regarding claim 6, Brooks does not expressly disclose wherein the first rotation limit is a surface of the knob that faces the handle and the second rotation limit is a surface of the handle that faces the knob. Avny teaches wherein the first rotation limit is a surface of the knob that faces the handle and the second rotation limit is a surface of the handle that faces the knob (As can be seen from the drawing as the nut 40 reaches to the one of the extreme position, rotation is 

Regarding claim 7, Brooks does not expressly disclose wherein the distance between the first and second rotation limits remains constant as the knob is rotated relative to the handle. Avny teaches wherein the distance between the first and second rotation limits remains constant as the knob is rotated relative to the handle (As noted from FIG. 1, distance between the two ends is fixed).

Regarding claim 9, Brooks does not expressly disclose a throughhole that extends through the knob and the threaded shaft. Avny teaches a throughhole that extends through the knob and the threaded shaft (FIG. 1; a hole extends end to end through the section 26 or 28 to allow the shaft 18 to pass through).  

Regarding claim 10, Brooks does not expressly disclose wherein the nut and the threaded shaft are received within a cavity of the handle. Avny teaches wherein the nut and the threaded shaft are received within a cavity of the handle (FIG. 1; nut 40, and shaft 18 are within the cavity of 12).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Avny and further in view of Saadat (US 20170231474).
Regarding claim 8, Brooks does not expressly disclose wherein the distance between the first and second rotation limits is less than or equal to 10 mm. However, limited movement is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks to limit the rotation limit to 10 mm for the use of the tool in small scale movement.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Saadat (US 20170231474).
Regarding claim 12, Brooks does not discloses wherein the elongate member comprises an optical fiber and wherein the first end of the elongate member is coupled to a light source proximal to the rotation plane and the second end of the elongate member is configured to direct light into a surgical field adjacent the visualization device. Saadat teaches wherein the elongate member comprises an optical fiber and wherein the first end of the elongate member is coupled to a light source proximal to the rotation plane and the second end of the elongate member is configured to direct light into a surgical field adjacent the visualization device (imaging assembly may utilize one or more protected optic fibers that run within a lumen inside imaging cannula 1212 to a camera mount disposed on device 1200, at which point a CMOS or CCD imaging sensor may be coupled to the fibers. Para [0089]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks and include fiber cable instead of wires so that electrical interference could be reduced during data communication.

Claim(s) 16-19, 22, 25-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Avny (US 4760907) in view of Li (US 20150003820).
Regarding claim 16, Avny discloses a rotation stop device (differential rotation limiting apparatus 10; FIG. 1, reproduced below), comprising: 
a first component (shaft 16);
a second component (tubular shaft 12) the second component being configured to rotate relative to the first component about a rotation axis (A second shaft 16 is journaled by bearings 17 for rotation within the cylindrical shaft 12 and includes a drive shaft 18. Col. 2, lines 13-24); 
a shaft (drive shaft 18; FIG. 1, reproduced below for convenience) extending from the first component (tubular shaft 12) along the rotation axis; and 
a nut having (nut 40) an opening in which the shaft is received, the nut being non-rotatably coupled to the second component (Follower nut 40 is provided within the cylindrical shaft 12 and around the second shaft 16; Col. 3, lines 37-45; A slot 44 extends axially on the interior of the shaft 12 as a result axial motion of the nut 40 relative to the cylindrical shaft 12 is allowed while relative rotation of the nut is prevented. Col. 2, lines 37-45); 
wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis (Slot 44 extending axially on the interior of the shaft 12 provides limitation for the rotation of the shaft 16. col. 3, lines 4-12; The nut travels along the slot 44.).  Avny does not expressly disclose a throughhole that extends through the first component and the shaft. However, having a throughole in a shaft is known for improved functionality (such as connection to the other elements) of the device. Li teaches a throughhole that extends through a first component (fixing 


    PNG
    media_image4.png
    363
    804
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avny’s shaft 18 (or 13) and shaft 16 to have a throughhole extended in them so that connection of rotary member 14a (or 14b) to the shaft 13 (or 18) could be done in conveniently rotatable manner (para [0009], abstract of Li).
Regarding claim 17, Avny discloses wherein the first and second rotation limits limit rotation of the first component relative to the second component about the rotation axis to a range greater than 360 degrees (As can be seen plural number of threads allow for rotation greater than 360 degree.). 
Regarding claim 18, Avny discloses wherein the first rotation limit is a surface of the first component that faces the second component and the second rotation limit is a surface of the second component that faces the first component (As can be seen from the drawing as the nut 40 
Regarding claim 19, Avny discloses wherein the distance between the first and second rotation limits remains constant as the first component is rotated relative to the second component (As noted from FIG. 1, distance between the two ends is fixed.).  
Regarding claim 22, Avny discloses wherein the throughhole extends through the second component (a through hole surrounded by shaft 12 allows the shaft 18 to pass through; FIG. 1).  
Regarding claim 25, Avny discloses wherein the nut and the shaft are received within a cavity of the second component (FIG. 1; nut 40, and shaft 18 are within the cavity of 12.).  
Regarding Claim 27, Avny discloses wherein the nut includes a pin (FIGS. 1, 2) that rides within a helical groove of the shaft (Helical thread, a spline connection between the nut and the shaft; abstract; spline connection can be achieved by finger connection – fingers 48, 50; col. 2, lines 46-60).
Claim 24, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avny in view of Li  and further in view of Brooks (US 20190208143).
Regarding claim 24, Avny does not disclose a potentiometer having a shaft received within the throughhole. Brooks teaches a potentiometer (potentiometer 45; FIG. 6; Para [0045], [0068]) having a shaft received within the throughhole (potentiometer 45 is in a through hole. FIG. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avny and include the potentiometer on the shaft 18 of Avny for measuring rotation of both the shaft for providing accurate shaft rotations.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avny in view of Li and further in view of Saadat (US 20170231474).
Regarding claim 20, Avny does not disclose wherein the distance between the first and second rotation limits is less than or equal to 10 mm. However, limited movement is often required in mechanical tools. Saadat teaches adjusting axial position in a range from about 5 mm to about 60 mm (Para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avny to limit the rotation limit to 10 mm for use of the tool in small scale rotation.





Response to Arguments
Applicant's arguments filed on 12/03/2020 have been fully considered but they are not persuasive. 
Claim 1
Applicant’s arguments regarding claim 1 that Brooks does not disclose a rotation that is greater than 360 degrees while still being limited is not persuasive. 
Brooks statement of limiting rotation, in Para [0056], to no more than a single, complete rotation is one of the several example embodiments. The rotation many be made to any number of rotations. For example, claim 5 (of Brooks) states the rotation can be limited to a degree to which the tube can rotate with respect to the handle. According to para [0059], the rotation of the handle is limited to a predetermined amount which can be any number of rotations. FIG.8 shows that the rotation can be more than 360 degree because the groove in the coupling element 780 is shown to loop/circle more than a full complete rotation which is more than 360 degree. 
Applicant’s argument that there is no advantage to having more than 360 degree rotation to the camera is not persuasive because it is desirable to have more than 360 degree rotation to the camera to obtain overlapping images near the edges so that complete 360 degree image could be produced without any distortion in the image boundary.
Claim 16
Claim 16 recites “a throughhole that extends through the first component and the shaft”. Under broadest reasonable interpretation (BRI), this could mean that a hole (which could be in any other element or parts) extends through (i.e. surrounds the portion of) the first component and the shaft. 

Claim 6 and 9
Regarding claims 6 and 9, applicant has stated that Avny does not teach the limitation recited in these claims.  However, the applicant has not provided any argument to support his statement.
New claims 32, 33, 34 and 35-37
These new claims have been rejected in view of Shelton. Accordingly, applicant’s argument do not apply.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter: 

The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a rotation stop device, comprising: 
a first component; a shaft extending from the first component along the rotation axis; a throughhole (inside the first component and the shaft) that extends through the first component 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see US 3293925 for a nut with thread mounted on a shaft providing a limited rotation of the shaft; and US 10446058 for more than 2 threads in stop assembly (lead screw 140; stop assembly 130; FIG. 1B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/25/21